Citation Nr: 0639433	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-27 757	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
dysphagia secondary to Schatzki's ring, to include 
gastroesophageal reflux disease (GERD) and hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active service from June 1982 to April 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).   

As originally developed for appeal, the veteran's claims 
included the additional issues of increased ratings for 
osteoarthritis of both knees; impingement syndrome of the 
left shoulder; service connection for cherry angiomas; and 
service connection for exposure to asbestos, radiation, and 
environmental agents.  These issues were considered in the 
rating action on appeal.  They were the subjects of a notice 
of disagreement and included in the initial statement of the 
case.  A substantive appeal as to those issues is also on 
file.

However, the veteran indicated, in an April 2004, statement 
that he no longer wished to pursue the asbestos, radiation, 
and environmental agents issues, and they were withdrawn.  
There are also indications that after service connection was 
granted for left knee, right knee, left shoulder, and cherry 
angiomas disabilities, the veteran expressed satisfaction 
with the outcomes.  He has provided no additional argument on 
those issues, and they have not been certified to the Board.  
Therefore, consideration is limited to the issues listed on 
the first page of the present decision.

This issue was previously before the Board in January 2006, 
and was remanded for additional development and re-
adjudication.  


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the service-connected disability is 
manifested by minimal symptoms, including occasional 
dysphagia, regurgitation, and abdominal fullness, placing the 
evidence in at least approximate balance as to whether a 
higher disability evaluation is warranted.

2.  The veteran does not have persistently recurrent gastric 
problems or substernal arm or shoulder pain, productive of 
considerable impairment of health; or moderate stricture of 
the esophagus.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for a 10 percent disability evaluation for dysphagia 
secondary to Schatzki's ring, to GERD and hiatal hernia, are 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.112, 4.113, 4.114, Diagnostic Code (DCs) 7203, 7346 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In view 
of the grant of the benefits awarded in this case, there is 
no need for additional development or notice.


II.  Factual Background

The veteran's service medical records (SMRs) show treatment 
for an episode of bolus of food impaction.  An endoscopy 
revealed Schatzki's ring.  

Following service discharge, the veteran underwent a contract 
examination through QTC Medical Services in September 2001.  
He gave a history of reflux, first diagnosed in 1995, and 
Schatzki's ring.  He did not have problems with heartburn, 
but rather had some difficulty with swallowing where food 
would seem to become lodged in his esophagus.  He also 
reported increased occurrences of pain associated with 
ingestion of spicy foods.  He denied symptoms of reflux 
regurgitation, nausea or vomiting and had not received 
esophageal dilation or medication.  The symptoms occurred 
intermittently and did not increase in frequency other than 
when he ingested spicy foods.  His weight was 158 pounds.  On 
examination his abdomen was soft, non-tender and non-
distended with positive bowel sounds.  There was no evidence 
of hernia.  The clinical impression was dysphagia secondary 
to Schatzki's right.  There was no pathology to render a 
diagnosis of acid reflux.

Service connection for dysphagia secondary to Schatzki's 
ring, claimed as acid reflux, was established in June 2002 
and assigned a noncompensable evaluation under DC 7203.

Additional treatment records include a November 2002 
gastrointestinal endoscopy report.  Multiple biopsies of the 
esophagus showed significant esophagitis despite the benign 
appearance of the mucosa.  A through-the-scope dilator was 
inflated to 20 millimeters in the mid ring area with the ring 
actually larger than the dilator.  The clinical impression 
was GERD with ring.  Although the veteran was on a proton 
pump inhibitor indefinitely, it was noted that most of the 
rings would resolve with adequate acid control.  

In 2003, the veteran underwent additional upper GI testing 
which revealed the esophagus was normal in size and 
configuration with a normal mucosal caliber.  There was no 
evidence of intra-or extraluminal filling defects.  The 
esophageal motility was satisfactory.  There was no evidence 
of gastroesophageal reflux during the examination.  
Evaluation of the stomach showed normal mucosal pattern and 
caliber, again with no evidence of intra- or extraluminal 
filling defects.  The duodenal cap filled in a normal bulbar 
manner.  A moderate hiatal hernia was identified.  

On VA examination in May 2004, the veteran complained of pain 
in the middle of his thoracic spine generally during or after 
eating.  The pain lasted 2-3 hours and was described as a 
pressure in the mid thoracic spine, but with no specific 
point.  There was no associated nausea, vomiting, diarrhea, 
melena or bright red blood in his stools.  The veteran's 
appetite was normal and his weight was stable.  His symptoms 
improved with Nexium, but without it he developed indigestion 
and belching.  The diagnosis was dysphagia, secondary to 
Schatzki's ring, GERD, and hiatal hernia.  

The veteran underwent VA examination in April 2006, pursuant 
to the January 2006 Board remand.  The examiner reviewed the 
veteran's claims file in its entirety, took a detailed 
history of his service and post-service symptoms, and 
reviewed clinical findings.  The veteran reported that 
currently he takes Nexium which helps with his symptoms.  He 
could swallow anything solid as well as liquids.  He had not 
been to the emergency room since 1995, but did complain of 
problems with food regurgitation after eating along with 
abdominal fullness.  Without the medication his symptoms 
increased, but the abdominal fullness improved.  His symptoms 
also increased when eating barbecue sauce or pepper, so he 
avoids these foods.  About 10 times in the last year he had 
the sensation of food getting stuck and had to vomit.  The 
veteran's weight had increased and he did not have any 
nutritional problems.  Examination revealed mid upper gastric 
tenderness with no evidence of hepatosplenomegaly and 
peristaltic sounds were normal.  The veteran was not anemic. 

The clinical impression was Schatzki's ring and GERD with 
minimal symptoms of regurgitation, and a hiatal hernia which 
could make the regurgitation worse.  Regarding his gastric 
fullness, the examiner concluded this was likely due to the 
medication for the GERD.  The veteran's everyday symptoms 
appeared to be GERD and hiatal hernia and his primary 
problems were abdominal fullness, regurgitation several hours 
after eating and pain in the upper abdominal pain.  The 
examiner concluded the Schatzki's ring was under control with 
Nexium, along with minimal symptoms and good nutrition.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Stricture of the esophagus is rated in accordance with the 
criteria set forth under DC 7203.  A 30 percent rating is 
warranted for moderate stricture of the esophagus.  A 50 
percent rating is warranted for severe stricture of the 
esophagus, permitting liquids only.  An 80 percent rating is 
warranted for stricture that permits passage of liquids only, 
with marked impairment of general health.  38 C.F.R. § 4.114 
(2006).

Hiatal hernias are rated in accordance with the criteria set 
forth under DC 7346.  A 10 percent evaluation is warranted 
for hiatal hernia with two or more of the symptoms for the 30 
percent evaluation of less severity; a 30 percent evaluation 
is warranted for persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health; and a 60 percent 
evaluation is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114 (2006).

A 30 percent rating is not warranted under DC 7203 since 
moderate stricture of esophagus has not been demonstrated.  
Upper GI testing in 2003, showed the veteran's esophagus was 
normal in size and configuration and in 2006 the VA examiner 
concluded the Schatzki's ring was under control with Nexium.  
The Board notes that the veteran does have some occasional 
symptoms of gastric distress, including dysphagia, 
regurgitation and abdominal fullness.  Since recent examiners 
have noted the esophagus was normal in size and the 
Schatzki's ring was under control with medication, the 
symptoms of GERD and hiatal hernia reflect the predominant 
disability picture and the DC 7346 criteria are applicable.

Based upon review of the evidence, the Board finds that the 
evidence is in relative equipoise as to whether an evaluation 
of 10 percent is warranted under DC 7346.  In this regard, 
the Board notes that, throughout the claim and appeal period, 
the veteran has complained of dysphagia, occasional 
regurgitation, and abdominal discomfort.  However, the 
necessary findings to support a higher (30 percent) rating 
under DC 7346 are not shown.  The disorder does not cause a 
considerable impairment of health and is not manifested by 
persistently recurrent dysphagia, pyrosis, and regurgitation 
with substernal, arm, or shoulder pain.  Treatment notes 
indicate that although the veteran continues to experience 
occasional food regurgitation, the use of Nexium was 
essentially controlling the symptoms.  

The Board has considered whether the veteran is entitled to a 
higher disability rating under a different diagnostic code.  
However, a careful review of the evidence of record reveals 
that the veteran's disability picture is predominantly 
manifested by symptoms as reflected in DC 7346 and his entire 
disability picture was used in evaluating his increased 
rating claim.  A higher disability rating would therefore not 
be warranted utilizing other digestive system diagnostic 
codes.  See 38 C.F.R. § 4.114 (a single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation).

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extra-
schedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this regard, the Board finds that there has 
been no showing by the veteran that the service-connected 
gastroesophageal disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Also, in view of the Court's holding in Fenderson, supra, the 
Board has considered whether the veteran is entitled to 
"staged" ratings for his service-connected gastroesophageal 
disability.  However, we find that at no time during this 
claim and appeal has this disability been more disabling than 
as currently rated under the present decision.

In summary, and for the reasons and bases set forth above, 
giving the benefit of the doubt to the veteran, the Board 
concludes that an initial rating of 10 percent is warranted 
for dysphagia secondary to Schatzki's ring, to include GERD 
and hiatal hernia under DC 7346.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Entitlement to an initial evaluation of 10 percent for 
dysphagia secondary to Schatzki's ring, to include GERD and 
hiatal hernia, is granted, subject to the statutes and 
regulations pertaining to the payment of monetary benefits.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


